Exhibit 10.49

THIS AGREEMENT OF SUBLEASE (“Sublease”) made as of the 16th day of April, 2007,
by and between REGALE, INC., a North Carolina corporation (“Sublandlord”), and
RALEIGH RESTAURANT CONCEPTS, INC., a North Carolina corporation (“Subtenant”).

WITNESSETH:

WHEREAS, Sublandlord has leased the Premises (as hereinafter defined) from
Margaret S. Peeler (the “Landlord”) pursuant to a certain Lease Agreement dated
February 1, 1992 (the “Original Lease”), as amended by that certain letter
agreement dated February 13, 1992 (the “First Amendment”), as further amended by
that certain Lease Modification and Extension Agreement dated August 11, 1992
(the “Second Amendment”), as further amended by that certain Third Amendment to
Lease Agreement dated September 19, 1997 (the “Third Amendment”), as further
amended by that certain Fourth Amendment to Lease Agreement dated January 22,
1998 (the “Fourth Amendment”), as further amended by that certain Fifth
Amendment to Lease Agreement dated July 12, 1999 (the “Fifth Amendment”), and as
further amended by that certain Sixth Amendment to Lease Agreement dated May 21,
2003 (the “Sixth Amendment”) (collectively, the “Prime Lease”). Sublandlord is
referred to as the “Tenant” in the Prime Lease; and

WHEREAS, the premises subleased hereby are all of that certain building located
at 3210 Yonkers Road, Raleigh, North Carolina, and known as the “Building” at
which is located an adult nightclub known as “Thee Dollhouse.” The space
subleased hereby is the same space leased to the Sublandlord under the Prime
Lease and is hereinafter referred to as the “Premises.” The parties desire by
this instrument to establish the terms and conditions upon which Subtenant will
sublet the Premises from Sublandlord; and

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereby agree as follows:

1. Except for: (a) Sections 4 (as to the obligation to contribute 25% of the
cost for any tenant improvements) and 5 of the Original Lease; (b) the First
Amendment (relating to any right of first refusal); (c) Section 1 of the Second
Amendment; (d) Section 2 of the Third Amendment; (e) Section 3 of the Fourth
Amendment; (f) Sections 3 and 4 of the Fifth Amendment; and (g) Section 3 of the
Sixth Amendment, or as otherwise herein provided, as between Sublandlord and
Subtenant, all of the terms, provisions, covenants and conditions contained in
the Prime Lease are made a part of this Sublease, Sublandlord being substituted
for “Landlord” and Subtenant for “Tenant.” The parties acknowledge and agree
that such rights and obligations of Tenant as are contained in the incorporated
Prime Lease provisions, and as the same relate to the Premises, during the term
of this subletting, are hereby granted to or imposed on Subtenant in the same
manner as if Subtenant had been Tenant in same. Notwithstanding the foregoing,
this Sublease shall not release Sublandlord from any existing or future duty,
obligation or liability to Landlord under the Prime Lease, nor shall this
Sublease change, modify, or amend



--------------------------------------------------------------------------------

the Prime Lease in any manner, and in the event of any conflict between the
terms of the Prime Lease and this Sublease, the express terms of the Prime Lease
shall prevail. Sublandlord agrees that Subtenant shall be entitled to receive
all services Sublandlord is entitled to receive from Landlord pursuant to the
Prime Lease, and Subtenant agrees that Sublandlord shall not be responsible for
providing, or ensuring the provision of same. Subtenant expressly acknowledges
that Sublandlord is not responsible for complying with any terms of the Prime
Lease which, by their nature, are the sole obligations of the Landlord
thereunder.

Sublandlord hereby subleases the Premises to Subtenant, on the same terms and
conditions upon which said Premises were leased to Sublandlord under the Prime
Lease, the same as if all the terms and conditions of the Prime Lease were fully
set forth herein, except as set forth in Section 1 of this Sublease or as
otherwise expressly set forth herein. During the term of this Sublease, and
except as set forth to the contrary herein, Subtenant hereby assumes and agrees
to make all payments as hereinafter set forth and perform and fulfill all
obligations, covenants and agreements of Sublandlord under the Prime Lease, with
respect to the Premises, from and after the date hereof in the same manner as if
Subtenant had executed the Prime Lease as tenant on the date hereof.

2. The term of this Sublease (the “Term”) shall commence as of the later of
(i) the date which is the first business day after all parties hereto have
executed this Sublease (and Guarantor has executed the Guaranty, as such terms
are hereinafter defined) and Landlord has consented to this Sublease in writing,
or (ii) the 16th day of April, 2007 (the “Commencement Date”), and, unless
extended pursuant to the express terms of this Section 2, shall expire on the
31st day of January, 2012 at 5:00 p.m. (the “Expiration Date”), unless sooner
terminated in accordance with the terms of this Sublease. Subtenant expressly
acknowledges that no right or option to extend or renew the Term, or rights to
other space owned or leased by Landlord or Sublandlord (including specifically
any right of first refusal), is granted to Subtenant hereunder, nor shall
Subtenant be entitled to exercise any such or similar rights afforded under the
Prime Lease, except to the extent expressly provided in Section 2 of this
Sublease.

Provided that (i) Subtenant is not then in default under the Sublease; and
(ii) Sublandlord has the right to similarly extend the term of the Prime Lease,
then the Term shall automatically be extended for successive periods of five
(5) years each, unless Sublandlord receives written notice from Subtenant of its
intent not to extend the Term, such notice to be received no less than twelve
(12) months prior to the expiration of the then-existing Term. Sublandlord shall
not be required to give Subtenant any notice of its failure to timely exercise
its option not to extend. Notwithstanding the foregoing, Subtenant shall not be
entitled to extend (and the Term shall not automatically extend) the Term beyond
the 31st day of January, 2062 (the “Outside Expiration Date”).

 

2



--------------------------------------------------------------------------------

3. The “Rent Commencement Date” shall be the Commencement Date. Commencing on
the Rent Commencement Date, Subtenant shall pay base annual rent (“Base Rent”)
according to the following schedule:

 

Rent Commencement Date – 1/31/12

   $ 72,000.00/yr.    $ 6,000.00/mo.

2/01/12 – 1/31/17

   $ 72,000.00/yr.    $ 6,000.00/mo.

2/01/17 – 1/31/22

   $ 75,000.00/yr.    $ 6,250.00/mo.

2/01/22 – 1/31/27

   $ 78,000.00/yr.    $ 6,500.00/mo.

2/01/27 – 1/31/32

   $ 81,000.00/yr.    $ 6,750.00/mo.

2/01/32 – 1/31/37

   $ 84,000.00/yr.    $ 7,000.00/mo.

2/01/37 – 1/31/42

   $ 87,000.00/yr.    $ 7,250.00/mo.

2/01/42 – 1/31/47

   $ 90,000.00/yr.    $ 7,500.00/mo.

2/01/47 – 1/31/52

   $ 93,000.00/yr.    $ 7,750.00/mo.

2/01/52 – 1/31/57

   $ 96,000.00/yr.    $ 8,000.00/mo.

2/01/57 – 1/31/62

   $ 99,000.00/yr.    $ 8,250.00/mo.

Base Rent due throughout the Term shall be payable in equal monthly
installments, in advance, on or before the date which is ten (10) days in
advance of the first day of each calendar month of the Term, except that
Subtenant shall pay the first such monthly installment upon the execution
hereof. Subtenant shall provide Sublandlord with reasonable documentation (e.g.,
a copy of the check along with proof of delivery) that such payments have been
timely made, within two (2) business days of delivery thereof. If the Rent
Commencement Date is a date other than the first day of the month, rent for the
period commencing with and including the Rent Commencement Date until the first
day of the following month shall be pro-rated at the rate of one-thirtieth
(1/30th) of the fixed monthly rental per day. All rent and other amounts due
under this Sublease shall be paid without demand or notice and without any
setoff or deduction whatsoever. All charges, costs and sums (including, without
limitation, any governmental assessments) required to be paid by Subtenant to
Sublandlord hereunder in addition to Base Rent shall be deemed additional rent
(“Additional Rent”), and Base Rent and Additional Rent shall hereinafter be
collectively called “Rent.” Subject to Landlord’s consent, Rent shall be paid to
or upon the order of Landlord and sent to the following address: Post Office Box
17736, Raleigh, North Carolina 27619, Attn: Barry Sandman. Sublandlord shall
have the right to change the Rent payment address (or direct that future Rent
payments should be paid to the order of Sublandlord) by giving advance written
notice thereof to Subtenant. All payments of Rent shall be made in immediately
available, lawful money of the United States.

As of the Rent Commencement Date, Subtenant shall also be responsible for all
additional rental (including, without limitation, increases in real estate taxes
or Landlord’s insurance costs) required of Sublandlord as Tenant under the Prime
Lease. Subtenant shall also procure and pay for its own utilities, as set forth
in Section 7 of the Prime Lease. Subtenant acknowledges and agrees that, as
between Sublandlord and Subtenant, Sublandlord will not be responsible for any
charges under the Prime Lease.

 

3



--------------------------------------------------------------------------------

4. Subtenant will not assign this Sublease in whole or in part, nor sublet all
or any part of the Premises, without the prior written consent of Sublandlord
and Landlord first obtained, Sublandlord’s consent not to be unreasonably
withheld.

5. All notices required or permitted by any provision of the Prime Lease or this
Sublease shall be sent via certified mail, return receipt requested or via
personal or overnight mail delivery (with proof of delivery requested) and shall
be directed to Landlord at the address for notice as set forth in the Prime
Lease. Other notices required or permitted by any provision of the Prime Lease
or this Sublease shall be directed as follows:

 

If to Sublandlord:

   Regale, Inc.    c/o Sandman & Rosefielde-Keller   

7101 Creedmoor Road, Suite 142

Raleigh, North Carolina 27613

   Attention: S. Barry Sandman    Facsimile: (919) 847-7335

with a copy to:

   Smith, Anderson, Blount, Dorsett,        Mitchell & Jernigan, L.L.P.   

Post Office Box 2611

Raleigh, North Carolina 27602-2611

   Attention: Michael P. Saber, Esq.    overnight delivery address:    2500
Wachovia Capitol Center   

150 Fayetteville Street

Raleigh, North Carolina 27601

If to Subtenant:

   Troy Lowrie    VCG Holding Corp.   

390 Union St., Suite 540

Lakewood, Colorado 80228

   Facsimile: (303) 922-0746

 

4



--------------------------------------------------------------------------------

   and    Michael L. Ocello    VCG Holding Corp.   

1401 Mississippi Avenue, #10

Sauget, Illinois 62201

   Facsimile: (681) 271-8384

with a copy to:

   Allan S. Rubin, Esq.    Draper, Rubin & Shulman P.L.C.   

29800 Telegraph Road

Southfield, Michigan 48034

   Facsimile: (248) 358-9400

Either party may, at any time or from time to time, designate in writing a
substitute address for the above set forth, and thereafter notice shall be
directed to such substitute address.

6. This Sublease, and all rights hereunder, are in full respects subordinate to
the Prime Lease.

7. Subtenant hereby agrees to execute such other necessary documents and
instruments as Sublandlord may hereafter reasonably request in order to
effectuate the provisions of the Sublease. In the event that Subtenant is more
than one person or entity, the obligations of the persons and entities executing
this Sublease as Subtenant shall be joint and several.

8. Landlord’s consent to this Sublease shall not be construed as relieving
Sublandlord from the requirement of obtaining Landlord’s consent to any further
subleasing or assignment of the Prime Lease, or of creating any rights in
Subtenant against Landlord as a result of Landlord’s consent to this Sublease.

9. Subtenant acknowledges and agrees that the Premises are being conveyed on an
“as is” basis, and that Sublandlord hereby makes no representation or warranty
whatsoever, including specifically the condition thereof or their fitness for a
particular purpose. Subtenant shall not alter the Premises without first
obtaining Sublandlord’s written approval for such alteration. Subtenant
acknowledges that alterations are further subject to the consent of Landlord and
Subtenant shall be responsible for obtaining such consent; provided, however,
Sublandlord shall cooperate and work with Subtenant to obtain the consent of the
Landlord. Except as otherwise agreed upon at the time any such consent is given
or specified in the Prime Lease, all alterations shall remain upon the Premises
and shall be incorporated in and made a part of the Premises as completed.
Subtenant shall be solely responsible for the removal of any of its improvements
at the end of the Term, if so requested by Landlord.

 

5



--------------------------------------------------------------------------------

10. Subtenant shall be liable for, and shall indemnify, defend and hold
Sublandlord and Landlord harmless from and against, any and all claims, damages,
judgments, suits, causes of actions, losses, liabilities, and expenses,
including, without limitation, attorneys’ fees and court costs to the extent
arising or resulting from (a) the negligence or willful misconduct of Subtenant
or any of Subtenant’s agents, employees, subtenants, assignees, licensees, or
invitees as to injuries to persons or damage to property occurring in or about
the Premises and (b) the default by Subtenant of any obligation on Subtenant’s
part to be performed under the terms of this Sublease; provided, however,
Subtenant’s indemnity shall not apply or extend to any such damage or injury to
the extent the same are the result of the gross negligence or willful misconduct
of Sublandlord (or Landlord, in the case of Landlord’s indemnity), or
Sublandlord’s (or Landlord’s, in the case of Landlord’s indemnity) employees,
agents or contractors. In case any action or proceeding is brought against
Sublandlord or Landlord by reason of Subtenant’s indemnification obligation set
forth in this section, Sublandlord shall have the right to defend same with
counsel of Sublandlord’s choice, at Subtenant’s sole cost and expense. The terms
and provisions of this section shall survive the termination or expiration of
this Sublease.

11. Notwithstanding any provision contained in this Sublease to the contrary,
should either party institute any legal proceeding against the other for breach
of any provision herein contained and prevail in such action, such other party
shall reimburse the prevailing party for the cost of expenses of such prevailing
party, including, without limitation, its reasonable attorneys’ fees actually
incurred at standard and reasonable billing rates.

12. This Sublease and all provisions contained herein are contingent upon the
written approval of Landlord, a specimen form of consent being attached hereto,
made a part hereof and incorporated herein.

13. None of the covenants, terms or conditions of this Sublease to be kept and
performed by either party, shall in any manner be altered, waived, modified,
changed or abandoned except by a written instrument, duly signed and delivered
by the other party.

14. If any term or provision of this Sublease shall to any extent be held
invalid or unenforceable, the remaining terms and provisions of this Sublease
shall not be affected thereby, but each term and provision of this Sublease
shall be valid and shall be enforced to the fullest extent permitted by law.

15. All of the covenants, agreements, conditions and undertakings contained in
this Sublease shall extend and inure to and be binding upon the heirs,
executors, administrators, successors and permitted assigns of the respective
parties hereto.

16. Sublandlord and Subtenant warrant to the other that neither of them has had
any dealings with any broker or agent in connection with the transactions
contemplated hereby. Sublandlord and Subtenant covenant to pay, hold harmless
and indemnify the other from and

 

6



--------------------------------------------------------------------------------

against any and all costs, expenses or liability for any compensation,
commissions and charges claimed by any other broker or agent, with respect to
the transactions contemplated hereby or the negotiation thereof and arising by
virtue of the acts of the indemnifying party.

17. No waiver by any party hereto of any breach by the other party hereto of any
term, covenant, condition, or agreement herein and no failure by any party
hereto to exercise any right or remedy in respect of any breach hereunder, shall
constitute a waiver or relinquishment for the future of any such term, covenant,
condition, or agreement or of any subsequent breach or of any such term,
covenant, condition or agreement.

18. This Sublease constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and this Sublease supersedes all prior oral
or written agreements, commitments, or understandings with respect to the
matters provided for herein.

19. This Sublease may be executed in multiple counterparts, each of which may be
deemed to be an original.

20. Sublandlord acknowledges and agrees that Subtenant shall be entitled to such
signage rights as are permitted by the Landlord, pursuant to and subject to the
conditions of the terms of the Lease.

21. Whenever Sublandlord is required in the Prime Lease to furnish insurance to
Landlord, Subtenant agrees to furnish such insurance in the same amounts naming
Sublandlord and Landlord as additional insureds with waivers of subrogation in
favor of Landlord and Sublandlord, as provided in the Prime Lease. Each such
insurance policy shall contain a provision that such policies shall not be
cancelled upon less than thirty (30) days prior written notice to Sublandlord.
Subtenant will deliver certificates of insurance to Sublandlord (on forms
reasonably acceptable to Sublandlord).

22. Upon execution of this Sublease, Subtenant shall deposit with Sublandlord a
security deposit in an amount equal to three (3) months’ Base Rent (the
“Security Deposit”), in cash.

If Subtenant is in default, Sublandlord can use the Security Deposit, or any
portion of it, to cure such default, and Subtenant shall, within five
(5) business days after written notice thereof, pay such amounts expended to
Sublandlord so as to maintain the Security Deposit in its initial amount. In the
event that Sublandlord terminates this Sublease as a result of Subtenant’s
default, Sublandlord shall be entitled to retain the entire balance of the
Security Deposit, without prejudice to any other rights that Sublandlord may
have under this Sublease or applicable law.

 

7



--------------------------------------------------------------------------------

23. The occurrence of any one or more of the following events (“Events of
Default,” any one an “Event of Default”) shall constitute a default and breach
of this Sublease: (a) failure by Subtenant to make any payment of Rent or fees
as and when it shall become due under this Sublease; (b) failure by Subtenant
(or Subtenant’s officers, directors, members, subtenants, employees, invitees,
licensees, contractors, and agents) to perform any other promise, duty or
obligation herein agreed to by Subtenant, or imposed upon Subtenant (or
Subtenant’s officers, directors, members, subtenants, employees, invitees,
licensees, contractors, or agents) by law; (c) Subtenant shall become bankrupt
or insolvent, or file any debtor proceedings, or file pursuant to any statute a
petition in bankruptcy or insolvency, or file a petition for the appointment of
a receiver or trustee for all or substantially all of Subtenant’s assets and
such petition or appointment shall not have been set aside within sixty
(60) days from the date of such petition or appointment, or if Subtenant makes
an assignment for the benefit of creditors, or petitions for or enters into an
arrangement for the benefit of creditors; (d) the abandonment or desertion of
the Premises (or any portion thereof) for any reason; (e) the attachment,
execution or other judicial seizure of substantially all of Subtenant’s assets
located at the Premises or of Subtenant’s leasehold interest in this Sublease,
where such seizure is not discharged within sixty (60) days; (f) any default
under, or any violation or breach of any agreement, covenant or representation
made by Subtenant in, that certain Agreement for the Purchase and Sale of Assets
by and among Sublandlord, Subtenant, and Guarantor, dated as of March 23, 2007;
(g) any default under, or any violation or breach of any agreement, covenant or
representation made by Subtenant in, that certain Indemnification Agreement by
and among Sublandlord, Subtenant, and Guarantor, dated as of March 23, 2007;
(h) anything which would constitute a default under the Prime Lease (or
proximately result in Sublandlord being in default under the Prime Lease); or
(i) any default by Subtenant under that certain Lease Agreement for the parking
lot adjacent to the Premises by and between Big Deck Parking, LLC and Subtenant,
dated as of the date hereof. Upon the occurrence of any Event of Default,
Sublandlord may at its option do any one or all of the following: (A) declare
all Rent and all other amounts owed to Sublandlord hereunder for the remainder
of the Term immediately due and payable; (B) terminate this Sublease without
further notice and exercise any rights or remedies available in this Sublease,
at law or in equity; (C) repossess the Premises (or portion thereof), with or
without terminating this Sublease; (D) seize and hold any personal property of
Subtenant (or Subtenant’s officers, directors, members, subtenants, employees,
invitees, licensees, contractors or agents) located on the Premises and assert
against the same a lien for monies due Sublandlord; and/or (E) without obtaining
any court authorization, deny Subtenant’s (or Subtenant’s officers, directors,
members, subtenants, employees, invitees, licensees, contractors or
agents) access to the Premises. Sublandlord’s reasonable attorneys’ fees in
pursuing any of the foregoing remedies, or in collecting any Rent or other
amounts due hereunder, shall be paid by Subtenant.

Notwithstanding the foregoing, Sublandlord shall give Subtenant written notice
of any failure under subsections (b), (f), or (g) above (with no more than
fifteen (15) days to cure), provided that Sublandlord shall not be required to
provide more than two (2) such notices (including any notices given under
incorporated provisions of the Prime Lease) in any twelve (12) month period
during the Term.

 

8



--------------------------------------------------------------------------------

24. As additional consideration for Sublandlord to enter into this Sublease,
Subtenant shall cause VCG Holding Corp., a company incorporated under the laws
of Colorado and having an office at 390 Union Street, Suite 540, Lakewood,
Colorado 80228 (“Guarantor”), to execute the Guaranty Agreement attached hereto
as Exhibit A (the “Guaranty”) and Subtenant shall deliver same to Sublandlord
contemporaneously with Subtenant’s execution of this Sublease. Subtenant’s
failure to deliver such Guaranty as required in the preceding sentence shall be
an automatic event of default under this Sublease, with no notice being
necessary to Subtenant, and Sublandlord shall be entitled to exercise any and
all rights and remedies available to it hereunder, as well as at law or in
equity. Additionally, if Subtenant fails to deliver such Guaranty, Sublandlord,
notwithstanding anything to the contrary contained in this Sublease, may
terminate this Sublease by providing Subtenant five (5) days advance written
notice thereof.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has duly executed this Sublease as of and
on the day and year first above written.

 

ATTEST:   SUBLANDLORD:   REGALE, INC.

 

  By:  

/s/ S. Barry Sandman

  Name:   S. Barry Sandman   Title:   President ATTEST:   SUBTENANT:   RALEIGH
RESTAURANT CONCEPTS, INC.

 

  By:  

/s/ Micheal L. Ocello

  Name:   Micheal L. Ocello   Title:   President

 

10



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE (LANDLORD)

Landlord is executing this document for the sole purpose of consenting to the
Sublease described therein, and the terms thereof, but consent by Landlord to
the foregoing Sublease shall not constitute a waiver of the requirement for
consent to any other sublease, nor shall Landlord’s consent to the foregoing
Sublease create any rights in the Subtenant against Landlord or any privity
between the Landlord and the Subtenant named in the Sublease. In the event of
any conflict between the provisions set forth in the foregoing Sublease and the
provisions of the Prime Lease, the provisions of the Prime Lease shall control
with respect the rights and remedies of Landlord. Sublandlord shall remain
responsible for its obligations under the Prime Lease.

Landlord further acknowledges and agrees that (i) Subtenant may make Rent
payments directly to Landlord, on behalf of Sublandlord; and (ii) notices
provided by Landlord to Sublandlord pursuant to the Prime Lease shall be sent to
the addresses listed in Section 5 of the Sublease.

 

ATTEST:   MARGARET S. PEELER

 

  By:  

/s/ Margaret S. Peeler

  Date:   April 16, 2007



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTY AGREEMENT

As a material inducement to Sublandlord to enter into the Sublease, dated
April 16, 2007 (as may be amended from time to time, the “Sublease”), between
Regale, Inc., as Sublandlord, and Raleigh Restaurant Concepts, Inc., as
Subtenant, VCG Holding Corp., the Guarantor (as defined in Section 24 of the
Sublease), hereby unconditionally and irrevocably guarantees the complete and
timely performance of each obligation of Subtenant (and any subtenant and/or
assignee) under the Sublease and any extensions, or renewals of and amendments
to the Sublease. This Guaranty is an absolute, primary, and continuing, guaranty
of payment and performance and is independent of Subtenant’s obligations under
the Sublease. Guarantor (and if this Guaranty is signed by more than one person
or entity, each Guarantor hereunder) shall be primarily liable, jointly and
severally, with Subtenant and any other guarantor of Subtenant’s obligations.
Guarantor waives any right to require Sublandlord to (a) join Subtenant with
Guarantor in any suit arising under this Guaranty, (b) proceed against or
exhaust any security given to secure Subtenant’s obligations under the Sublease,
or (c) pursue or exhaust any other remedy in Sublandlord’s power. Until all of
Subtenant’s obligations to Sublandlord have been discharged in full, Guarantor
shall have no right of subrogation against Subtenant. Sublandlord may, without
notice or demand and without affecting Guarantor’s liability hereunder, from
time to time, compromise, extend or otherwise modify any or all of the terms of
the Sublease, or fail to perfect, or fail to continue the perfection of, any
security interests granted under the Sublease. Without limiting the generality
of the foregoing, if Subtenant elects to increase the size of the subleased
premises, extend the sublease term, or otherwise expand Subtenant’s obligations
under the Sublease, Subtenant’s execution of such lease documentation shall
constitute Guarantor’s consent thereto (and such increased obligations of
Subtenant under the Sublease shall constitute a guaranteed obligation
hereunder); Guarantor hereby waives any and all rights to consent thereto.
Guarantor waives any right to participate in any security now or hereafter held
by Sublandlord. Guarantor hereby waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, dishonor
and notices of acceptance of this Guaranty, and waives all notices of existence,
creation or incurring of new or additional obligations from Subtenant to
Sublandlord. Guarantor further waives all defenses afforded guarantors or based
on suretyship or impairment of collateral under applicable law, other than
payment and performance in full of Subtenant’s obligations under the Sublease.
The liability of Guarantor under this Guaranty will not be affected by (i) the
release or discharge of Subtenant from, or impairment, limitation or
modification of, Subtenant’s obligations under the Sublease in any bankruptcy,
receivership, or other debtor relief proceeding, whether state or federal and
whether voluntary or involuntary; (ii) the rejection or disaffirmance of the
Sublease in any such proceeding; or (iii) the cessation from any cause
whatsoever of the liability of Subtenant under the Sublease. Guarantor shall pay
to Sublandlord all costs incurred by Sublandlord in enforcing this Guaranty
(including, without



--------------------------------------------------------------------------------

limitation, reasonable attorneys’ fees and expenses). The obligations of
Subtenant under the Sublease to execute and deliver estoppel statements, as
therein provided, shall be deemed to also require the Guarantor hereunder to do
so and provide the same relative to Guarantor following written request by
Sublandlord in accordance with the terms of the Sublease. All notices and other
communications given pursuant to, or in connection with, this Guaranty shall be
delivered in the same manner required in the Sublease. All notices or other
communications addressed to Guarantor shall be delivered at the address set
forth below. This Guaranty shall be binding upon the heirs, legal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Sublandlord’s successors and assigns. This Guaranty shall be deemed
to be made under and shall be construed in accordance with the laws of the State
of North Carolina and the Guarantor agrees any litigation necessary to enforce
the rights of any party hereto, including but not limited to the Landlord,
Margaret S. Peeler, shall be brought in the State of North Carolina, County of
Wake.

 

GUARANTOR:

VCG Holding Corp.,

a Colorado corporation

By:  

/s/ Micheal L. Ocello

Name:   Micheal L. Ocello Title:   President Date:   April 13, 2007 Address:  

390 Union St., Suite 540

Lakewood, Colorado 80228